 Case 1:19-cv-00183-TSK Document 85 Filed 09/21/21 Page 1 of 2 PageID #: 502




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Clarksburg

QUADIRI AYODELE,

                      Plaintiff,

              v.                                          CIVIL ACTION NO. 1:19-CV-183
                                                          Judge Kleeh

WARDEN HUDGINS,
AUSA FLOWERS,
AW MESSER,
SIS VANDEVENDER,
and SIS ALDRIDGE,

                      Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above referenced case is before this Court upon the magistrate judge’s

recommendation [Doc. 75], filed January 29, 2021, that the Motion to Dismiss [Doc. 54] be

granted, the Motion to hold the case in abeyance [Doc. 70] be denied, and that the case

be dismissed with prejudice.

       This Court is charged with conducting a de novo review of any portion of the

magistrate judge’s report to which a specific objection is registered, and may accept, reject,

or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636(b)(1). However, absent prompt objection by a dissatisfied party, it appears that

Congress did not intend for the district court to review the factual and legal conclusions of

the magistrate judge. Thomas v. Arn, 474 U.S. 140 (1985). Additionally, any party who

fails to file timely, written objections to the magistrate judge’s report pursuant to 28 U.S.C.

§ 636(b)(1) waives the right to raise those objections at the appellate court level. United

                                              1
 Case 1:19-cv-00183-TSK Document 85 Filed 09/21/21 Page 2 of 2 PageID #: 503




States v. Schronce, 727 F.2d 91 (4th Cir. 1984), cert. denied, 467 U.S. 1208 (1984). No

objections have been filed to the magistrate judge’s report and recommendation. The

Court notes, however, that plaintiff filed several motions after the report and

recommendation were entered. First, a Motion for Leave and Extension of Time to

Respond [Doc. 77], filed February 19, 2021. Second, a Motion to Amend the Complaint

[Doc. 79], filed March 22, 2021. Finally, a Motion to Dismiss [Doc. 81], filed April 28, 2021,

in which plaintiff requests this Court dismiss his civil claim with prejudice.

       A de novo review of the record indicates that the magistrate judge’s report

accurately summarizes this case and the applicable law. Accordingly, the magistrate

judge’s report and recommendation [Doc. 75] is AFFIRMED, the Motion to Dismiss

[Doc. 54] is hereby GRANTED, the Motion to hold the case in abeyance [Doc. 70] is

hereby DENIED, and this case is DISMISSED WITH PREJUDICE.

       In light of the above, the Motion for Leave and Extension of Time to Respond

[Doc. 77], the Motion to Amend the Complaint [Doc. 79], and the Motion to Dismiss

[Doc. 81] are DENIED AS MOOT.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: September 21, 2021.



                                                   __________________________
                                                   THOMAS S. KLEEH
                                                   UNITED STATES DISTRICT JUDGE


                                              2
